DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding Japanese Patent Application No. JP2019-164658, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Deferral of Examination
On 05/04/2020, applicant’s request to defer examination for 36 months from the earliest filing date for which a benefit is claimed, pursuant to 37 C.F.R. 1.103(d), was granted.  The instant application claims the benefit of the priority date of Japanese Patent Application No. JP2019-164658, filed on 09/10/2019.  Therefore, the deferral of examination expired on Monday, 09/10/2022, and examination is now proper.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests: “Information Processing Apparatus and Non-Transitory Computer Readable Medium for Displaying a Subtitle Notification in Translated Subtitles”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
The claim limitations interpreted under 112(f) are [with associated disclosure]:
“acquiring means” in Claim 18 [see Fig. 3, subtitle acquisition unit 41; pages 9, 15-16]
“translating means” in Claim 18 [see Fig. 3, translation unit 42; pages 9, 16]
“notifying means” in Claim 18 [see Fig. 3, display control unit 45; pages 9, 17]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

With respect to the written description requirements under 35 U.S.C. 112(a), the examiner notes that the recited “acquiring means,” “translating means”, and “notifying means” in claim 18 are each sufficiently described in the instant application to satisfy the written description requirement.
The “acquiring means” is detailed with sufficient structure as being subtitle acquisition unit 41, together with processor 32 and communication interface 14 disclosed in Fig. 2. (pages 8-10).
The “translation means” is detailed with sufficient structure as being translation unit 42 that is capable of performing a partial translation, where such partial translation may be partially translated due to a predetermined priority order. (pages. 9, 13, and 14).  
The “notifying means” is detailed with sufficient structure as being a display control unit 45 together with a display screen of the terminal apparatus 20. (pages 9, 17).
The examiner further notes that under MPEP 2164.01, “A patent need not teach, and preferably omits, what is well known in the art.”  Simple functions such as “acquiring” subtitles (e.g., acquiring data through an interface), translating subtitles (e.g., using conventional machine translation techniques and libraries), and notifying  (e.g., display technologies) are all well-known concepts in the art that one of ordinary skill would understand.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites an information processing apparatus including a processor.  Under the broadest reasonable interpretation, the limitations cover performance in the human mind with the assistance of physical aids (e.g., pen and paper).  For example, a human annotator watching a video could:
acquire from a video a first subtitle in a first language, (e.g., watch a video and write down a transcript of the video dialogue on a piece of paper)
translate the first subtitle in the first language into a second subtitle in a second language, and (e.g., translate the written transcript on the piece of paper from a first language into a second language; the examiner notes that the broadest reasonable interpretation of “subtitle” includes text capable of being displayed on a screen, as explained on page 7 of the instant specification, and this claim 1 only requires the second subtitle to be translated and does not require the second subtitle to actually be displayed)
display a notification for the second subtitle in a case where a display time for the first subtitle in the first language is shorter than a recognition time for the second subtitle in the second language. (e.g., writing down the start/end times for the corresponding text in the video, then doing a simple calculation to determine the recognition time by counting the number of characters/words in the translation in the second language and multiplying by a reading rate (e.g., 25 wpm), and then comparing the recorded display time to the recognition time and if the display time is shorter, holding up a sign, e.g., display a notification, alerting that the translation recognition time is longer than the display time).
The judicial exception is not integrated into a practical application. While the claim recites a “processor”, the claim only recites the processor at a high level of generality such that it is merely a generic computing component. Such generic computing component amounts to no more than mere instructions to apply the exception using a generic computer components. Further, while the claim recites a “first subtitle” and “second title” and the instant specification explains that a “subtitle” “represents information such as a commentary, conversation, or translation displayed as text on a screen of a video such as a movie or television” (see page 7 to instant specification), such displaying of a subtitle (which is not actually required by the claim) is merely insignificant extra-solution activity, e.g., merely a tangential output. MPEP 2106.05(g). Accordingly, the claimed processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The limitations in claim 1 are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible.

Claim 2 depends from claim 1 and does not remedy the deficiencies set forth with respect to claim 1 and is therefore rejected under the same grounds as claim 1 above.  Claim 2 further recites “wherein the recognition time represents a time calculated based on a number of letters or a number of words in the second subtitle in the second language,” which is merely a mental calculation of taking the number of letters/characters and multiplying a rate. None of the additional limitations recited in claim 2 amount to anything more than the same or a similar abstract idea as recited in claim 1. Nor do any limitations in claim 2: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claims 3-8 depend from claim 1 and do not remedy the deficiencies set forth with respect to claim 1 and are therefore rejected under the same grounds as claim 1 above.  Claims 3-8 further recite limitations pertaining to partially translating the first subtitles in a first language into second subtitles in a second language.  Each of these limitations simply recites a mental process where a human makes decisions about which parts of the first subtitles to translate, and which to not translate. None of the additional limitations recited in claims 3-8 amount to anything more than the same or a similar abstract idea as recited in claim 1.   Nor do any limitations in claims 3-8: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claims 9-12 depend from claim 1 and do not remedy the deficiencies set forth with respect to claim 1 and are therefore rejected under the same grounds as claim 1 above.  Claims 9-12 further recite limitations about prioritizing the order of translations of the first subtitles in a first language into second subtitles in a second language.  Each of these limitations simply recites a mental process where a human makes decisions about which parts of the first subtitles to prioritize. None of the additional limitations recited in claims 9-12 amount to anything more than the same or a similar abstract idea as recited in claim 1.  Nor do any limitations in claims 9-12: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claim 13 depends from claim 1 and does not remedy the deficiencies set forth with respect to claim 1 and is therefore rejected under the same grounds as claim 1 above.  Claim 13 further recites that the claimed “processor is programmed to display a still image at a display start time of a section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation.”  Under the broadest reasonable interpretation, a human could hold up a physical picture if the human determines that the display time is shorter than the recognition time as discussed above with respect to claim 1. None of the additional limitations recited in claim 13 amount to anything more than the same or a similar abstract idea as recited in claim 1.  Nor do any limitations in claim 13: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claim 14 depends from claim 1 and does not remedy the deficiencies set forth with respect to claim 1 and is therefore rejected under the same grounds as claim 1 above.  Claim 13 further recites that the claimed “processor is programmed to repeatedly play back and display a section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation.” Under the broadest reasonable interpretation, a person can manually replay a video repeatedly to re-watch a scene if the person determines that the display time is shorter than the recognition time as discussed above with respect to claim 1. None of the additional limitations recited in claim 14 amount to anything more than the same or a similar abstract idea as recited in claim 1.  Nor do any limitations in claim 14: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claims 15-16 depend from claim 1 and do not remedy the deficiencies set forth with respect to claim 1 and are therefore rejected under the same grounds as claim 1 above.  Claims 15-16 recite having a playback section with a different display form depending on whether the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation.  Under the broadest reasonable interpretation, such limitation can be performed by a person writing down a timeline of video scenes and translations and color-coding areas where the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language, such as with a crayon, marker, or highlighter. None of the additional limitations recited in claims 15-16 amount to anything more than the same or a similar abstract idea as recited in claim 1.  Nor do any limitations in claims 15-16: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claim 17 recites a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, where the process corresponds to the processor configuration of claim 1, and therefore claim 17 is rejected under the same grounds as claim 1 above.  While claim 17 recites additional elements of “computer readable medium” and “computer”, such limitations are merely generic computer components that do not (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception because the additional limitations of using generic computer components amounts to no more than mere instructions to apply the exception using generic computer components.  

Claim 18 claims an information processing apparatus where claim limitations are recited in means+function format pursuant to 35 USC 112(f), where the limitations correspond to the instructions carried out by the processor configured in claim 1 and therefore claim 18 is rejected under the same grounds as claim 1 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pornprasitsakul, et al., US 20140201631 A1, hereinafter referenced as PORNPRASITSAKUL.
Regarding claim 1, PORNPRASITSAKUL discloses:
An information processing apparatus comprising: (Fig. 1, system including media player 112 and caption stream interface 114, implemented on a computer; paras. 0020, 0099)
a processor programmed to: (general or application specific processor to execute instructions for performing the disclosed systems and methods; para. 0099)
acquire from a video a first subtitle in a first language, (e.g., Fig. 2, video played by media player 112 has Spanish-language audio and Spanish-language subtitles shown in caption stream interface 114; para. 0020)
translate the first subtitle in the first language into a second subtitle in a second language, and (e.g., Fig. 2, Spanish-language subtitles are translated into English-language subtitles; para. 0020)
display a notification (e.g., a warning of a caption duration issue, such as changing caption colors; para. 0091) for the second subtitle in a case where a display time for the first subtitle in the first language is shorter than a recognition time for the second subtitle in the second language. (caption restrictions have minimum and maximum caption lengths, measured in terms of per-word reading speed; media segment boundaries have timestamps for displaying associated media in the original language which can be used to determine the maximum caption length, e.g., display time for the first subtitle in the first language; paras. 0087, 0091; reading speeds, e.g., recognition time for the second subtitle in the second language, can be determined empirically (e.g., monitoring user eye movements) or through predetermined data for an individual or population, and a warning is activated to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, and therefore a warning, such as a caption color change, is displayed; para. 0091)

	Regarding claim 2, PORNPRASITSAKUL discloses:
wherein the recognition time represents a time calculated based on a number of letters or a number of words in the second subtitle in the second language. (caption restrictions related to per-word reading speed, or other suitable approximations of reading speed, e.g., recognition time; para. 0091; presentation language for a user is selected to determine the language for the captions, so caption restrictions can be enforced on the presented language, e.g., the second subtitles in the second language, such as English-language in Fig. 2; para. 0079)

	Regarding claim 17, PORNPRASITSAKUL discloses:
	A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: (computer-readable medium storing computer-readable instructions for executing, via a processor, disclosed methods and system, including media player 112 and caption interface 114; Fig. 1 and paras. 0020, 0099)
	The remaining limitations in claim 17 correspond to the instructions carried out by the processor configured in claim 1 and therefore claim 17 is rejected under the same grounds as claim 1 above with respect to the rejection under 35 USC 102 over PORNPRASITSAKUL.

	Regarding claim 18, PORNPRASITSAKUL discloses:
An information processing apparatus comprising: (Fig. 1, system including media player 112 and caption stream interface 114, implemented on a computer; paras. 0020, 0099)
acquiring means for acquiring from a video a first subtitle in a first language; (e.g., Fig. 2, video played by media player 112 has Spanish-language audio and Spanish-language subtitles shown in caption stream interface 114; para. 0020; a processor executes software instructions for performing the disclosed systems and methods; para. 0099)
translating means for translating the first subtitle in the first language into a second subtitle in a second language; and (e.g., Fig. 2, Spanish-language subtitles are translated into English-language subtitles; para. 0020; a processor executes software instructions for performing the disclosed systems and methods; para. 0099)
notifying means (Fig. 1, media player 112 and caption stream interface 114 displayed on a screen of a personal computing device, mobile computing device, or other device that can display an interface of a website; paras. 0020, 0021; a processor executes software instructions for performing the disclosed systems and methods; para. 0099) for displaying a notification (e.g., a warning of a caption duration issue, such as changing caption colors; para. 0091) for the second subtitle in a case where a display time for the first subtitle in the first language is shorter than a recognition time for the second subtitle in the second language. (caption restrictions have minimum and maximum caption lengths, measured in terms of per-word reading speed; media segment boundaries have timestamps for displaying associated media in the original language which can be used to determine the maximum caption length, e.g., display time for the first subtitle in the first language; paras. 0087, 0091; reading speeds, e.g., recognition time for the second subtitle in the second language, can be determined empirically (e.g., monitoring user eye movements) or through predetermined data for an individual or population, and a warning is activated to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, and therefore a warning, such as a caption color change, is displayed; para. 0091)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 and 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PORNPRASITSAKUL in view of Popowich, Fred, et al. "Machine translation of closed captions." Machine Translation 15.4 (2000): pp. 311-341, hereinafter referenced as POPOWICH.

Regarding claim 3, PORNPRASITSAKUL discloses the apparatus of claim 1.  However, PORNPRASITSAKUL fails to explicitly disclose:
wherein in a case where the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language, the processor is programmed to translate only a part of the first subtitle in the first language into the second language.

However, in a related field of endeavor, POPOWICH discloses machine translation techniques for the translation of closed captions for television programs and other types of videos.  (p. 311, section 1).  English-language broadcasting is machine translated into the Spanish language.  (p. 318, section 3.4).  POPOWICH discloses that the machine translation system will select translations to optimize the acceptability of the translation as a function of accuracy and the user’s processing time. (p. 316, section 3).  Translations should be robust, so in some cases it may be preferable to only perform a partial translation (e.g., not translating some of the input) because an incomplete translation is preferred to a detailed but error-prone translation.  (p. 317, section 3.1).  A lexical rules-based system is implemented, which includes a pre-processing stage that uses a part-of-speech tagger, proper name recognizer, segmenter, and parser. (p. 321, figure 2).  The segmenter segments input segments into output segments and can remove elements from the input, or reorder the input, according to a tree structure. (p. 323-324, section 4.1.4; see figure 4, where the input sentence “The courier, however, escaped with the data” removes the word “however” in the output).  POPOWICH explains that in some situations, e.g., English adverbs, input words can be deleted with a reasonable degree of confidence to correctly translate a phrase without affecting its understandability. (p. 331-332, section 4.5).

PORNPRASITSAKUL in view of POPOWICH makes obvious:
wherein in a case where the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language, the processor is programmed to translate only a part of the first subtitle in the first language into the second language. (PORNPRASITSAKUL discloses that media is broken into segments so that multiple annotators can translate segments for a video; PORNPRASITSAKUL, Fig. 10, para. 0047; PORNPRASITSAKUL further discloses that caption restrictions have maximum caption lengths, e.g., display times in first language, and reading time is measured in terms of per-word reading speed, e.g., recognition time in second language, and a warning is activated to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment; PORNPRASITSAKUL, para. 0091; POPOWICH discloses that parts of the closed caption may be excluded to maintain a specific reading speed; p. 315, section 2.2.2; a segmenter can reorder and remove certain words, such as adverbs and prepositional phrases; POPOWICH, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now utilizes the partial-translation teachings of POPOWICH so that for captions in PORNPRASITSAKUL that have triggered a warning to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, the partial-translation and segmenter teachings of POPWICH are utilized to improve and shorten the translation in the second language such that the maximum threshold restriction is fixed and the warning is no longer needed; PORNPRASITSAKUL, Figs. 2 and 10 and paras. 0020, 0047, 0091 with POPOWICH, p. 315, section 2.2, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the partial translation teachings of POPOWICH to PORNPRASITSAKUL.  As explained in POPOWICH, one of ordinary skill would be motivated to do so because a skilled artisan would understand that excluding entire words and phrases is sometimes more effective in reducing required reading speech than other techniques such as paraphrasing or replacing long words with short words.  (p. 315, section 2.2).  A person of ordinary skill would understand that it’s better to have an incomplete translation than a time-consuming and misleading translation. (p. 315, section 2.2).  
The examiner further notes that PORNPRASITSAKUL further discloses that machine-translations may be utilized, and that a community can rank/score caption quality and that only captions with a rank/score meeting a certain threshold are accepted and displayed. (PORNPRASITSAKUL, paras. 0063-0064).  In view of this disclosure, one of ordinary skill would further be motivated to combine the teachings of PORNPRASITSAKUL and POPOWICH to improve low-ranked and low-scored translations in PORNPRASITSAKUL with the improved translation techniques of POPOWICH.

Regarding claim 4, PORNPRASITSAKUL discloses the apparatus of claim 2. However, PORNPRASITSAKUL fails to explicitly teach:
wherein in a case where the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language, the processor is programmed to translate only part of the first subtitle in the first language into the second language.

However, in a related field of endeavor, POPOWICH discloses machine translation techniques for the translation of closed captions for television programs and other types of videos.  (p. 311, section 1).  PORNPRASITSAKUL in view of POPOWICH makes obvious:
wherein in a case where the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language, the processor is programmed to translate only part of the first subtitle in the first language into the second language. (PORNPRASITSAKUL discloses that media is broken into segments so that multiple annotators can translate segments for a video; PORNPRASITSAKUL, Fig. 10, para. 0047; PORNPRASITSAKUL further discloses that caption restrictions have maximum caption lengths, e.g., display times in first language, and reading time is measured in terms of per-word reading speed, e.g., recognition time in second language, and a warning is activated to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment; PORNPRASITSAKUL, para. 0091; POPOWICH discloses that parts of the closed caption may be excluded to maintain a specific reading speed; p. 315, section 2.2.2; a segmenter can reorder and remove certain words, such as adverbs and prepositional phrases; POPOWICH, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now utilizes the partial-translation teachings of POPOWICH so that for captions in PORNPRASITSAKUL that have triggered a warning to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, the partial-translation and segmenter teachings of POPWICH are utilized to improve and shorten the translation in the second language such that the maximum threshold restriction is fixed and the warning is no longer needed; PORNPRASITSAKUL, Figs. 2 and 10 and paras. 0020, 0047, 0091 with POPOWICH, p. 315, section 2.2, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the partial translation teachings of POPOWICH to PORNPRASITSAKUL.  As explained in POPOWICH, one of ordinary skill would be motivated to do so because a skilled artisan would understand that excluding entire words and phrases is sometimes more effective in reducing required reading speech than other techniques such as paraphrasing or replacing long words with short words.  (p. 315, section 2.2).  A person of ordinary skill would understand that it’s better to have an incomplete translation than a time-consuming and misleading translation. (p. 315, section 2.2).  
The examiner further notes that PORNPRASITSAKUL further discloses that machine-translations may be utilized, and that a community can rank/score caption quality and that only captions with a rank/score meeting a certain threshold are accepted and displayed. (PORNPRASITSAKUL, paras. 0063-0064).  In view of this disclosure, one of ordinary skill would further be motivated to combine the teachings of PORNPRASITSAKUL and POPOWICH to improve low-ranked and low-scored translations in PORNPRASITSAKUL with the improved translation techniques of POPOWICH.

Regarding claim 5, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 3.  PORNPRASITSAKUL in view of POPOWICH further makes obvious:
wherein the part is one or more words in the first subtitle. (PORNPRASITSAKUL discloses that media is broken into segments so that multiple annotators can translate segments for a video; PORNPRASITSAKUL, Fig. 10, para. 0047; PORNPRASITSAKUL further discloses that caption restrictions have maximum caption lengths, e.g., display times in first language, and reading time is measured in terms of per-word reading speed, e.g., recognition time in second language, and a warning is activated to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment; PORNPRASITSAKUL, para. 0091; POPOWICH discloses that parts of the closed caption may be excluded to maintain a specific reading speed; p. 315, section 2.2.2; a segmenter can reorder and remove certain words, such as adverbs and prepositional phrases; POPOWICH, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now utilizes the partial-translation teachings of POPOWICH so that for captions in PORNPRASITSAKUL that have triggered a warning to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, the partial-translation and segmenter teachings of POPWICH are utilized to improve and shorten the translation in the second language to translate only a portion of the caption, e.g., one or more words in the first subtitle, such that the maximum threshold restriction is fixed and the warning is no longer needed; PORNPRASITSAKUL, Figs. 2 and 10 and paras. 0020, 0047, 0091 with POPOWICH, p. 315, section 2.2, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5)

Regarding claim 6, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 4.  PORNPRASITSAKUL in view of POPOWICH further makes obvious:
wherein the part is one or more words in the first subtitle. (PORNPRASITSAKUL discloses that media is broken into segments so that multiple annotators can translate segments for a video; PORNPRASITSAKUL, Fig. 10, para. 0047; PORNPRASITSAKUL further discloses that caption restrictions have maximum caption lengths, e.g., display times in first language, and reading time is measured in terms of per-word reading speed, e.g., recognition time in second language, and a warning is activated to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment; PORNPRASITSAKUL, para. 0091; POPOWICH discloses that parts of the closed caption may be excluded to maintain a specific reading speed; p. 315, section 2.2.2; a segmenter can reorder and remove certain words, such as adverbs and prepositional phrases; POPOWICH, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now utilizes the partial-translation teachings of POPOWICH so that for captions in PORNPRASITSAKUL that have triggered a warning to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, the partial-translation and segmenter teachings of POPWICH are utilized to improve and shorten the translation in the second language to translate only a portion of the caption, e.g., one or more words in the first subtitle, such that the maximum threshold restriction is fixed and the warning is no longer needed; PORNPRASITSAKUL, Figs. 2 and 10 and paras. 0020, 0047, 0091 with POPOWICH, p. 315, section 2.2, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5)

Regarding claim 7, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 3.  PORNPRASITSAKUL in view of POPOWICH further makes obvious:
wherein in a case where a plurality of first subtitles in the first language are displayed in a section of the video, the part is one of the plurality of first subtitles. (PORNPRASITSAKUL discloses that captions are divided into a plurality of media segments, where each segment is associated with timestamps with start time, end time, video frames, and scenes;  PORNPRASITSAKUL, para. 0024; POPOWICH discloses that in television programming, dialog is often in the format of unstructured, short phrases that use colloquial expressions; pp. 312-313, section 2.1 and Fig. 1; POPOWICH further discloses that sometimes whole phrases need to be removed in order to effectively reduce the required reading speed; p. 315, section 2.2.2; the PORNPRASITSAKUL-POPOWICH combination now removes entire phrases from dialog if necessary to improve the understandability of the subtitles, e.g., in Fig. 1 of POPOWICH, “Okay. Okay.” and “Yeah” dialog-turns could be removed; PORNPRASITSAKUL, para. 0024 with POPOWICH, pp. 312-313, section 2.1 and Fig. 1)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the partial translation teachings of POPOWICH to PORNPRASITSAKUL.  As explained in POPOWICH, one of ordinary skill would be motivated to do so because a skilled artisan would understand that excluding entire words and phrases is sometimes more effective in reducing required reading speech than other techniques such as paraphrasing or replacing long words with short words.  (p. 315, section 2.2).  A person of ordinary skill would understand that it’s better to have an incomplete translation than a time-consuming and misleading translation. (p. 315, section 2.2).  
The examiner further notes that PORNPRASITSAKUL further discloses that machine-translations may be utilized, and that a community can rank/score caption quality and that only captions with a rank/score meeting a certain threshold are accepted and displayed. (PORNPRASITSAKUL, paras. 0063-0064).  In view of this disclosure, one of ordinary skill would further be motivated to combine the teachings of PORNPRASITSAKUL and POPOWICH to improve low-ranked and low-scored translations in PORNPRASITSAKUL with the improved translation techniques of POPOWICH.

Regarding claim 8, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 7.  PORNPRASITSAKUL in view of POPOWICH further makes obvious:
wherein in a case where the plurality of first subtitles in the first language have display times that overlap at least partially and are displayed in the section of the video, (PORNPRASITSAKUL discloses that captions are divided into media segments, e.g., plurality of first subtitles, where each caption is associated with a start and end time to synchronize the display caption text over the video; PORNPRASITSAKUL, para. 0024; PORNPRASITSAKUL further discloses that dialog between two people can overlap; PORNPRASITSAKUL, paras. 0026, 0082; POPOWICH discloses that in television programming, dialog is often in the format of unstructured, short phrases that use colloquial expressions; pp. 312-313, section 2.1 and Fig. 1; the PORNPRASITSAKUL-POPOWICH combination now displays dialog segments concurrently, e.g., two or more dialog segments are displayed at least partially at the same time; PORNPRASITSAKUL, paras. 0024, 0026, 0082 with POPOWICH, pp. 312-313, section 2.1 and Fig. 1)
a time from a display start time of a first one of the plurality of first subtitles displayed to a display end time of a last one of the plurality of first subtitles displayed is defined as the display time for the first subtitle, and (PORNPRASITSAKUL, caption file 120 includes start times and end times for displaying captions to synchronize caption text with video; PORNPRASITSAKUL, para. 0024)
the recognition time is calculated by adding recognition times for the plurality of second subtitles in the second language after translation in the section. (PORNPRASITSAKUL discloses various methods of determining a user’s reading rate, and that such rate is dynamically and/or empirically adjusted based on user data and behavior, and that media segment thresholds can be automatically increased/decreased in view of per-word reading speed and word counts; para. 0091; the PORNPRASITSAKUL-POPOWICH combination now utilizes the POPOWICH machine translation to translate subtitles into a second language, where PORNPRASITSAKUL’s caption reading rates for the second language are now dynamically determined, and the recognition time is calculated by multiplying 1/reading rate * number of words in the plurality of second subtitles; PORNPRASITSAKUL, paras. 0091 with POPOWICH, p. 318, section 3.4)

Regarding claim 9, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 3.  PORNPRASITSAKIL fails to explicitly teach:
wherein the processor is programmed to translate the part of the first subtitle in the first language into the second language, based on a predetermined order of priority, such that the recognition time for the second subtitle in the second language after translation becomes shorter than the display time for the first subtitle in the first language before translation.

However, in a related field of endeavor, POPOWICH discloses machine translation techniques for the translation of closed captions for television programs and other types of videos.  (p. 311, section 1).  PORNPRASITSAKUL in view of POPOWICH makes obvious:
wherein the processor is programmed to translate the part of the first subtitle in the first language into the second language, based on a predetermined order of priority, (POPOWICH discloses a rules-based, lexical approach to machine language translation; p. 319, section 4.1; predetermined rules prioritize translation candidates when determining which translation to output; pp. 330-331, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now has the media player 112 and caption stream interface 114 of PORNPRASITSAKUL utilize the machine translation system of POPOWICH to translate subtitles from a first language (e.g., English) into a second language (e.g., Spanish or French); PORNPRASITSAKUL, Fig. 2, para. 0020 with POPOWICH, p. 319, section 4.1 and pp. 330-331, section 4.5) such that the recognition time for the second subtitle in the second language after translation becomes shorter than the display time for the first subtitle in the first language before translation. (POPOWICH discloses that parts of the closed caption may be excluded to maintain a specific reading speed; p. 315, section 2.2.2; a segmenter can reorder and remove certain words, such as adverbs and prepositional phrases; pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now utilizes the partial-translation teachings of POPOWICH so that for captions in PORNPRASITSAKUL that have triggered a warning to notify a user of a caption duration issue, e.g., maximum threshold is shorter than reading speed for user in second language for the captions for the respective media segment, the partial-translation and segmenter teachings of POPWICH are utilized to prioritize, improve, and shorten the translation in the second language such that the maximum threshold restriction is fixed and the warning is no longer needed; PORNPRASITSAKUL, Figs. 2 and 10 and paras. 0020, 0047, 0091 with POPOWICH, p. 315, section 2.2, pp. 323-324, section 4.1.4 and pp. 331-332, section 4.5)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the partial translation teachings of POPOWICH to PORNPRASITSAKUL.  As explained in POPOWICH, one of ordinary skill would be motivated to do so because a skilled artisan would understand that prioritizing candidates that are more likely to success in transfer are used to improve efficiency.  (pp. 331-332, section 4.5). A person of ordinary skill would further be motivated to utilize the teachings of POPOWICH because such a person of ordinary skill would understand that it’s better to have an incomplete translation than a time-consuming and misleading translation. (p. 315, section 2.2).  
The examiner further notes that PORNPRASITSAKUL further discloses that machine-translations may be utilized, and that a community can rank/score caption quality and that only captions with a rank/score meeting a certain threshold are accepted and displayed. (PORNPRASITSAKUL, paras. 0063-0064).  In view of this disclosure, one of ordinary skill would further be motivated to combine the teachings of PORNPRASITSAKUL and POPOWICH to improve low-ranked and low-scored translations in PORNPRASITSAKUL with the improved translation techniques of POPOWICH.

Regarding claim 11, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 9.  PORNPRASITSAKUL in view of POPOWICH further makes obvious:
wherein a first subtitle with a display form different from those of other subtitles in the video is preferentially translated. (POPOWICH discloses a proper-name recognizer that marks proper names, e.g., names that have distinguishing capitalization, e.g., different display form, so that in later analysis, the proper name overrides other possible lexical assignments, e.g., preferential treatment in translation rules; pp. 323-324, section 4.1.3; PORNPRASITSAKUL discloses that text color, styling, position, and other aspects of caption text can be modified to indicate caption rating, e.g., red font color indicates a machine translation with low confidence, white font indicates high confidence, grey font indicates human captioning but low confidence; PORNPRASITSAKUL, para. 0063;

 the PORNPRASITSAKUL-POPOWICH combination now uses the proper-name recognizer and rules of POPOWICH so that the media player 112 and caption stream interface 114 of PORNPRASITSAKUL now has the option of prioritizing the translation (or non-translation) of proper names in view of, which are usually capitalized to distinguish the proper name from a different meaning, e.g., “bill” and “Bill”, which may further be used with translation confidence scores and text attributes; PORNPRASITSAKUL, paras. 0063 with POPOWICH, pp. 323-324, section 4.1.3)

Regarding claim 12, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 3.  PORNPRASITSAKUL in view of POPOWICH further makes obvious:
wherein the processor is programmed to (general or application specific processor to execute instructions for performing the disclosed systems and methods; PORNPRASITSAKUL, para. 0099)
receive an order of priority for the first subtitle in the first language to be translated into the second language, and translate the part of the first subtitle in the first language into the second language, based on the order of priority. (POPOWICH discloses a rules-based, lexical approach to machine language translation; p. 319, section 4.1; predetermined rules prioritize translation candidates when determining which translation to output; pp. 330-331, section 4.5; the PORNPRASITSAKUL-POPOWICH combination now has the media player 112 and caption stream interface 114 of PORNPRASITSAKUL utilize the machine translation system of POPOWICH to translate subtitles from a first language (e.g., English) into a second language (e.g., Spanish or French) using the rules for prioritizing translation candidates of POPOWICH; PORNPRASITSAKUL, paras. 0020, 0091 with POPOWICH, p. 319, section 4.1 and pp. 330-331, section 4.5)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PORNPRASITSAKUL in view of POPOWICH and further in view of Beaven, John L. "ABSTRACT Shake-and-Bake Machine Translation." The 14th International Conference on Computational Linguistics. 1992, pp. 603-609, hereinafter referenced as BEAVEN.

Regarding claim 10, PORNPRASITSAKUL in view of POPOWICH discloses the apparatus of claim 9.  However, PORNPRASITSAKUL in view of POPOWICH fails to explicitly teach:
wherein the order of priority corresponds to a position in which the first subtitle in the first language is arranged in the video.

	However, in a related field of endeavor, BEAVEN pertains to the “shake-and-bake” machine translation approach for machine translation between Spanish and English.  The PORNPRASITSAKUL-POPOWICH-BEAVEN combination makes obvious:
wherein the order of priority corresponds to a position in which the first subtitle in the first language is arranged in the video. (BEAVEN discloses a parsing algorithm that records the position of well-formed substrings, and then linear ordering is used based on the grammar of the target language to create the generated translation; BEAVEN, pp. 606-607, section 3; POPOWICH discloses a rules-based, lexical approach to machine language translation; p. 319, section 4.1; predetermined rules prioritize translation candidates when determining which translation to output; pp. 330-331, section 4.5; the PORNPRASITSAKUL-POPOWICH-BEAVEN combination now has the media player 112 and caption stream interface 114 of PORNPRASITSAKUL utilize the machine translation system of POPOWICH to translate subtitles from a first language (e.g., English) into a second language (e.g., Spanish or French) using the predetermined rules of POPOWICH which use position information to help determine translation priority as disclosed in BEAVEN; PORNPRASITSAKUL, para. 0091 with POPOWICH, p. 319, section 4.1 and pp. 330-331, section 4.5 and BEAVEN, pp. 330-331, section 4.5)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of BEAVEN with PORNPRASITSAKUL and POPOWICH.  As disclosed in BEAVEN, one of ordinary skill would be motivated to use the teachings of BEAVEN to use a lexically-driven machine translation technique to translate text from Spanish to English. (p. 608, section 5).  As disclosed in BEAVEN, one of ordinary skill would further be motivated to use the lexical-based approach of BEAVEN because it provides several advantages over transfer-based machine translation systems. (p. 603, section 1).
The examiner further notes that BEAVEN is cited in POPOWICH, and that the POPOWICH system is based on the “shake and bake” system described in BEAVEN.  (POPOWICH, p. 319, section 4.1).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PORNPRASITSAKUL in view of Sreedhara, US 20180211556 A1, hereinafter referenced as SREEDHARA.

Regarding claim 13, PORNPRASITSAKUL discloses the apparatus of claim 1.  However, PORNPRASITSAKUL fails to explicitly teach:
wherein the processor is programmed to display a still image at a display start time of a section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation.

However, in a related field of endeavor, SREEDHARA discloses systems and methods for adjusting lengths of time subtitle segments are displayed based on the rate that a user reads words.  (para. 0002).  A notification 110 may be displayed to the user if the subtitle segment length is extended. (para. 0059). The combination of PORNPRASITSAKUL in view of SREEDHARA further makes obvious:
wherein the processor is programmed to display a still image at a display start time of a section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation. (SREEDHARA discloses lengthening a subtitle display time by lengthening the amount of time that a frame, e.g., a still image, is displayed, or by inserting additional frames, e.g., still images, in locations to minimize obscuring media content due to the lengthening; paras. 0169-0172; PORNPRASITSAKUL discloses dynamically adjusting media segment duration based on the length of a caption annotation, which is in terms of per-word reading rate, e.g., recognition time for the second subtitle in the second language; PORNPRASITSAKUL, para. 0091; the PORNPRASITSAKUL-SREEDHARA combination now identifies frames that can be lengthened without obscuring content as taught by SREEDHARA, which may be frames at the start time of the segment (para. 0170), and in cases where the display time is shorter than the user’s reading rate time, in addition to utilizing a text notification 110, frames are lengthened so that the display time for the subtitle is dynamically lengthened and now equals or exceeds the user’s read rate time; PORNPRASITSAKUL, para. 0091 with SREEDHARA, paras. 0058-0059, 0136 , 0169-0172)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SREEDHARA with PORNPRASITSAKUL.  As disclosed in SREEDHARA, one of ordinary skill would be motivated to apply the teachings of SREEDHARA because when subtitles are translated into a different language, the user may need additional time to read the translated subtitles and therefore it would be beneficial for a media guidance application to determine a rate that the user reads words and lengthen the display time for a subtitle segment.  (paras. 0002, 0003).  One of ordinary skill would further be motivated to utilize the teachings of SREEDHARA in order to lengthen the display time for a subtitle segment in a manner that does not obscure the voices of actors in the media asset and to ensure that the subtitle remains synchronized.  (paras. 0068, 0076).

Regarding claim 14, PORNPRASITSAKUL discloses the apparatus of claim 1.  However, PORNPRASITSAKUL fails to explicitly teach:
wherein the processor is programmed to repeatedly play back and display a section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation.

However, in a related field of endeavor, SREEDHARA discloses systems and methods for adjusting lengths of time subtitle segments are displayed based on the rate that a user reads words.  (para. 0002).  A notification 110 may be displayed to the user if the subtitle segment length is extended. (para. 0059). The combination of PORNPRASITSAKUL in view of SREEDHARA further makes obvious:
wherein the processor is programmed to repeatedly play back and display a section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation. (SREEDHARA discloses lengthening a subtitle display time by lengthening the amount of time that a frame is displayed, e.g., repeated playback of the frame, in locations to minimize obscuring media content due to the lengthening; paras. 0169-0172; PORNPRASITSAKUL discloses dynamically adjusting media segment duration based on the length of a caption annotation, which is in terms of per-word reading rate, e.g., recognition time for the second subtitle in the second language; PORNPRASITSAKUL, para. 0091; the PORNPRASITSAKUL-SREEDHARA combination now identifies frames that can be lengthened without obscuring content as in SREEDHARA, and in cases where the display time is shorter than the user’s reading rate time, in addition to utilizing a text notification 110, frames are repeatedly played back so that the display time for the subtitle is dynamically lengthened to now equal or exceeds the user’s read rate time; PORNPRASITSAKUL, para. 0091 with SREEDHARA, paras. 0058-0059, 0136 , 0169-0172)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SREEDHARA with PORNPRASITSAKUL.  As disclosed in SREEDHARA, one of ordinary skill would be motivated to apply the teachings of SREEDHARA because when subtitles are translated into a different language, the user may need additional time to read the translated subtitles and therefore it would be beneficial for a media guidance application to determine a rate that the user reads words and lengthen the display time for a subtitle segment.  (paras. 0002, 0003).  One of ordinary skill would further be motivated to utilize the teachings of SREEDHARA in order to lengthen the display time for a subtitle segment in a manner that does not obscure the voices of actors in the media asset and to ensure that the subtitle remains synchronized.  (paras. 0068, 0076).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PORNPRASITSAKUL in view of Renz, Jan, et al. "Optimizing the video experience in moocs." EDULEARN15 Proceedings, 7th International Conference on Education and New Learning Technologies. 2015, pp. 5150-5158, hereinafter referenced as RENZ.

Regarding claim 15, PORNPRASITSAKUL discloses the apparatus of claim 1.  However, PORNPRASITSAKUL fails to explicitly teach:
wherein the processor is programmed to display a playback section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation in a display form different from those of other sections.

However, in a related field of endeavor, RENZ pertains specifically to the use of graphical user interfaces for video players for massive open online courses (MOOCs), to optimize user learning and experience. The PORNPRASITSAKUL-POPOWICH-RENZ combination makes obvious:
wherein the processor is programmed to display a playback section (RENZ discloses a graphical user interface with an integrated subtitles tool that includes a progress bar that highlights edited and non-edited sections of a video with respect to subtitles, where the progress bar corresponds to the video player so the user can perform playback; pp. 5154-5155, section 3.2 and Fig. 5) in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation in a display form different from those of other sections. (RENZ discloses a progress bar where un-edited sections are in red and edited sections are in green; RENZ, pp. 5154-5155, section 3.2 and Fig. 5; PORNPRASITSAKUL discloses a media player 112 where playback of video and audio is synchronized with captions; PORNPRASITSAKUL, para. 0020; the PORNPRASITSAKUL-RENZ combination now has the media player 112 of PORNPRASITSAKUL utilize aspects of the GUI from RENZ, particularly the video playback synchronized with a color-coded progress bar for indicating the periods of time, e.g., playback sections, that have been dynamically lengthened as disclosed in PORNPRASITSAKUL; PORNPRASITSAKUL, paras. 0020, 0091 with RENZ, pp. 5154-5155, section 3.2 and Fig. 5)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of RENZ, particularly the teachings relating to the use of a graphical user interface with synchronized progress bars, to the teachings of PORNPRASITSAKUL.  As disclosed in RENZ, one of ordinary skill would be motivated to make such a combination to provide for the easy creation and maintenance of transcripts and subtitles in various languages.  (RENZ, p. 5154, section 3.2).  One of ordinary skill would further be motivated to use the teachings of RENZ because RENZ discloses various web-based tools that are capable of doing online subtitling with the additional advantage of deep integration with the platform and video players.   (RENZ, p. 5155, section 3.2).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PORNPRASITSAKUL in view of RENZ and further in view of SREEDHARA.

Regarding claim 16, PORNPRASITSAKUL in view of RENZ discloses the apparatus of claim 15, including “wherein the processor is programmed to display the playback section in which the display time for the first subtitle in the first language is shorter than the recognition time for the second subtitle in the second language obtained by translation in different display forms” (see claim 15).  PORNPRASITSAKUL in view of RENZ fails to explicitly teach:
between a case where a ratio of the display time for the first subtitle in the first language to the recognition time for the second subtitle in the second language is lower than a preset value and a case where the ratio of the display time for the first subtitle in the first language to the recognition time for the second subtitle in the second language is equal to or higher than the preset value.

However, in a related field of endeavor, SREEDHARA discloses systems and methods for adjusting lengths of time subtitle segments are displayed based on the rate that a user reads words.  (para. 0002).  A notification 110 may be displayed to the user if the subtitle segment length is extended. (para. 0059). The combination of PORNPRASITSAKUL in view of RENZ and further in view of SREEDHARA further makes obvious:
between a case where a ratio of the display time for the first subtitle in the first language to the recognition time for the second subtitle in the second language is lower than a preset value and (SREEDHARA discloses calculating a rate factor by dividing the displayed word rate by the rate that the user reads words, e.g., ratio, and then comparing the rate factor to a threshold, e.g., a preset value, to determine if adjustment needs to be made to the display time length; SREEDHARA, paras. 0066-0067; the PORNPRASITSAKUL-RENZ-SREEDHARA combination now has the media player 112 of PORNPRASITSAKUL utilize aspects of the GUI from RENZ, particularly the video playback synchronized with a color-coded progress bar for indicating the periods of time, e.g., playback sections, that have been lengthened as disclosed in PORNPRASITSAKUL and SREEDHARA, where sections that have a rate factor below the threshold are in a first color, e.g., red; PORNPRASITSAKUL, paras. 0020 and 0091, with RENZ, pp. 5154-5155, section 3.2 and Fig. 5 and SREEDHARA, paras. 0065-0067, 0169-0172)
a case where the ratio of the display time for the first subtitle in the first language to the recognition time for the second subtitle in the second language is equal to or higher than the preset value. (the PORNPRASITSAKUL-RENZ-SREEDHARA combination now has the media player 112 of PORNPRASITSAKUL utilize aspects of the GUI from RENZ, particularly the video playback synchronized with a color-coded progress bar for indicating the periods of time, e.g., playback sections, that have been lengthened as disclosed in PORNPRASITSAKUL and SREEDHARA, where sections that have a rate factor equal to or above the threshold are in a second color, e.g., green; PORNPRASITSAKUL, paras. 0020 and 0091, with RENZ, pp. 5154-5155, section 3.2 and Fig. 5 and SREEDHARA, paras. 0065-0067, 0169-0172)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SREEDHARA with PORNPRASITSAKUL and RENZ.  As disclosed in SREEDHARA, one of ordinary skill would be motivated to apply the teachings of SREEDHARA because when subtitles are translated into a different language, the user may need additional time to read the translated subtitles and therefore it would be beneficial for a media guidance application to determine a rate that the user reads words and lengthen the display time for a subtitle segment.  (paras. 0002, 0003).  One of ordinary skill would further be motivated to utilize the teachings of SREEDHARA in order to lengthen the display time for a subtitle segment in a manner that does not obscure the voices of actors in the media asset and to ensure that the subtitle remains synchronized.  (paras. 0068, 0076).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aziz, Wilker, et al. "Cross-lingual sentence compression for subtitles." Proceedings of the 16th Annual conference of the European Association for Machine Translation. 2012, pp. 103-110.  Discloses an approach for compressing the translation of subtitles to take into account standard time and space constraints.
FCC, Report and Order, Docket No. 05-231, released 02/24/2014.  This Order adopted captioning standards for television programming distributors in the United States. (p. 3, section I).  The FCC was urged to adopt quality standards for captioning to provide improved accessibility for the deaf and hard of hearing to understand television content.  (p. 13, n. 48 – reciting problems with garbled or incomplete captions).  Captions for television programming must be accurate, synchronous, and complete.  (p. 5).
WO 2017160746 A1 (Deming) provides for selectively providing contextual language translation.  See Figs. 24A-B and page 39, explaining embodiment where the word “us” in English is selectively translated to “nosotros” in Spanish.
US 20180205975 A1 (Oh et al.) discloses determining the display time for caption text; para. 320 and Fig. 22.
US 20140196082 A1 (Maruyama et al.) discloses generating comment information to be superimposed and displayed on a video in such a manner that the comment tracks an object in the video.  Comments and captions may be automatically translated between languages.  Paras. 0141-0142.  A “target time” for displaying the comment and a “visual recognition time” for a user to read the caption are further displayed.  Paras. 0064, 0068.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        
/JESSE S PULLIAS/Primary Examiner, Art Unit 2655